Citation Nr: 9931962
Decision Date: 11/10/99	Archive Date: 02/08/00

DOCKET NO. 96-08 764 A             DATE NOV 10, 1999

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1995 rating decision of the Department of
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office (RO).

A travel board hearing (TBH) was held on December 10, 1997, in New
Orleans, Louisiana, before Jack W. Blasingame, who is a Member of
the Board's Section deciding this appeal and was designated by the
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 7102 (b)
(West 1991). A transcript of the hearing is of record.

In August 1998, the Board remanded the matter on appeal for
additional development. In particular, the RO was instructed to ask
the veteran to furnish additional information regarding the claimed
stressors, as the information that he had provided was deemed
insufficient by the U.S. Army's organization that attempts to
verify claimed inservice stressors (the U.S. Army & Joint Services
Environmental Support Group, commonly referred to as "the ESG," and
currently re-designated as the U.S. Armed Services Center for
Research of Unit Records). A review of the record reveals that the
RO attempted to secure the necessary information from the veteran
but that, unfortunately, he chose not to respond to the RO's
written communication of November 1998. 1 The Board has, then,
considered whether another remand to attempt, for a second time, to
secure the necessary information, is necessary at this time but has
determined that it is not, for the reasons explained in the
following three paragraphs.

-----------------------------------------------------------------
1 The record shows that the veteran was first sent a letter
requesting the necessary information on October 20, 1998, that this
letter was returned to the sender by the U.S. Postal Service
because the veteran apparently no longer lived at that address and
had left no forwarding address and that the RO thereafter re-sent
the letter, on November 23, 1998, to the veteran's new address,
which he provided to the RO via telephone on November 9, 1998. See,
in the file, a report of contact, VA Form 119, dated on November 9,
1998. 

- 2 -

VA regulation is clear in that the requirement that VA assist
claimants in developing the facts pertinent to their claims is not
to be construed as shifting from the claimant to VA the
responsibility to produce necessary evidence. See, 38 C.F.R.
3.159(a) (1999). Also, the United States Court of Veterans Appeals
(known as the United States Court of Appeals for Veterans Claims
since March 1999, hereinafter referred to as "the Court") has said
that, in order for VA to process claims, individuals applying for
benefits have a responsibility to cooperate with the agency in the
gathering of the evidence necessary to establish allowance of
benefits. Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).

The Court has further explained that VA's duty to assist, under 38
U.S.C.A. 5107(a) (West 1991), is not always a one-way street, nor
is it a blind alley and that, if a veteran wishes help, he cannot
passively wait for it in those circumstances where he or she may or
should have information that is essential in obtaining the putative
evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). His or
her duty to cooperate with VA's efforts to develop the claim
include reporting for a medical examination and submitting to the
Secretary all medical evidence supporting his claim. Olson v.
Principi, 3 Vet. App. 480,483 (1992).

The Board is of the opinion that VA has given the veteran due
process and has fully complied with its duty to assist every
claimant in the developments of his or her claim for VA benefits.
Unfortunately, the veteran has chosen not to cooperate with VA,
notwithstanding his having been advised of the need for additional
information that only he can provide. No further assistance to him
is thus warranted at this time and the claim is now ready for its
review on appeal.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
matter on appeal has been obtained and developed by the agency of
original jurisdiction, to the extent allowed by the veteran.

- 3 -

2. The veteran served in the Republic of Vietnam during the Vietnam
era but it has not been shown that he was engaged in combat with
the enemy or that PTSD was manifested at any time during service.

3. The veteran has failed to cooperate with VA's attempts at
verifying the claimed inservice stressors, which remain unverified.

4. PTSD was first diagnosed more than 25 years after service.

5. The evidence in the file that is against the claim for service
connection for PTSD clearly outweighs the evidence favoring the
claim.

CONCLUSION OF LAW

Service connection for PTSD is not warranted, as a fair
preponderance of the evidence of record is against the claim for
such benefit. 38 U.S.C.A. 1110, 1154, 5107 (West 1991); 38 C.F.R.
3.303, 3.304 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's contentions and the factual background:

The veteran contends that service connection for PTSD is warranted
because he has suffered from symptomatology arising from this
disability ever since he was discharged from active military
service in 1968. He has historically said, as shown in the
transcripts of the TBH of December 1997 and an RO hearing that was
conducted in March 1996, that, while his military occupational
specialty (MOS) was that of an equipment storage specialist, he in
effect "did anything they tell [sic] me to do" during his tour of
duty in Vietnam and that this included going out on patrol on
several occasions.

4 -

According to the veteran, he was directly involved in several fire
fights with the enemy in Vietnam, of which he remembers one that
occurred in November 1967 in Pleiku, at which time he saw "[s]ome
guys with their arm[s] blowed [sic] off, their leg[s] blowed [sic]
off," as well as "[s]ome guys [who] got killed."  2 He also
recalled an incident in February or March 1968, when he was again
on patrol, this time in Dak To, and he reportedly got involved in
another fire fight with the enemy. 3 He further noted that he had
feared for his stepbrother's safety at that time because his
brother had been sent to Vietnam and was in a village that he knew
had been burned down. 4 Regarding his PTSD symptoms, he explained
that he had been suffering from flashbacks, night sweats and
nightmares for at least 20 years, that they were all related to the
horrible events he witnessed while serving in Vietnam and that he
had been receiving mental health care from VA at least since 1980
through 1993. 5

A review of the service medical records reveals that the veteran
served in the Republic of Vietnam during the Vietnam era and that
he was awarded the National Defense Service Medal, the Vietnam
Service Medal and the Republic of Vietnam Campaign Medal. None of
these medals denotes combat action, however, and no competent
evidence demonstrating actual combat action is of record, either.

The service medical records also reveal that, upon separation in
June 1968, the veteran denied ever having had, or currently having,
frequent trouble sleeping,

------------------------------------------------------------------
2 See, the transcript of the December 1997 TBH, at pages five
through eight. See, also the transcript of the March 1996 RO
hearing at pages four through six. 

3 See, the transcript of the December 1997 TBH, at pages 11 through
13. 

4 See, the transcript of the December 1997 TBH, at pages 13 through
15. See, also, the transcript of the March 1996 RO hearing at pages
six and seven. 

5 See, the transcript of the March 1996 RO hearing, at pages seven
and eight. See, also, the transcript of the December 1997 TBH, at
pages 16 through 18. 

- 5 -

frequent or terrifying nightmares, depression or excessive worry
and nervous trouble of any sort. Also, his psychiatric evaluation
at that time was negative. 6

A review of the postservice VA medical evidence in the record fails
to confirm the veteran's claim of having been receiving constant VA
mental health treatment since approximately 1980. It does reveal
that, in January 1981, the veteran underwent a VA psychiatric
examination as part of an Agent Orange screening and that, at that
time, he complained of getting bored, restless, nervous, shaky,
tremulous, irritable and prone to avoid crowds and noise, as well
as to having startled reactions. He also said at that time that he
had some insomnia, as well as nightmares, and that, at times, he
awoke yelling and trembling, but that he did not remember the
dream. He felt that he was chronically depressed but he fought it
by telling himself that things would get better, although he talked
at length about something probably being wrong with him. The Board
notes, however, that no references to any inservice stressful
events were reported at that time, and that the subscribing VA
psychiatrist opined that the most likely diagnosis was of an
anxiety/tension disorder in a basically schizoid personality, as
well as mild depression.

The earliest competent evidence relating to PTSD in the record is
contained in VA outpatient medical records that were produced
between July and October 1993, more than 25 years after service.
These records reveal an initial assessment session for the PTSD
program in July, as well as follow-up PTSD treatment. According to
one of these record;, this one reflecting an August 1993 VA
psychology note, the veteran said that, during his tour of duty in
Vietnam, he went on patrols and was ambushed seven to eight times,
was under enemy fire for six months and saw 12 to 20 Americans
wounded, as well as eight killed. He also said that he saw four
friends wounded on four separate patrols by sniper fire and mines
and that he saw four Americans blown up by mines and three others
injured by booby traps.

----------------------------------------------------------------
6 See, the reports of medical history and medical examination that
were produced in June 1968, for separation purposes. 

- 6 -

According to the above report, the veteran said that he had 20 jobs
after service, that he was fired twice and walked off two jobs in
anger and that he had been unemployed for the past two months. He
reported having been arrested for reckless driving and possession
of marijuana and said that he had consumed up to a pint of vodka
per day until a year ago and that he had also experimented with
cocaine. According to the subscribing psychologist, test and
interview data indicated that the veteran exhibited the full range
of PTSD-related psychopathology, including re-experiencing the
events via intrusive thoughts twice per week and weekly nightmares
and flashbacks of the traumatic experiences, avoidance of thoughts
and activities which reminded him of the events, some inability to
recall important aspects of the events, general numbing of
responsiveness and loss of interest in activities, as well as
symptoms of hyperarousal, including sleep disturbances, frequent
irritability, hypervigilance, physiological reactivity and
exaggerated startled responses. It was further noted that his
responses to the Mississippi Scale and the Combat Exposure Scale
supported a diagnostic impression of PTSD, which was listed as one
of the three pertinent diagnoses in Axis I, along with alcohol
abuse and moderate major depression.

The reports of two VA psychiatric examinations that were conducted
in November 1993 (one a PTSD examination and the other one a mental
disorders examination) are of record and they also confirm the
above diagnosis of PTSD. Both reports restate the veteran's general
contentions of record regarding having seen people killed and
wounded in Vietnam and currently being suffering from PTSD
symptomatology. Unfortunately, the veteran did not provide
concrete, specific information regarding the circumstances
surrounding the claimed stressors, such as specific dates and names
of the individuals that he allegedly saw being wounded and/or
killed, and, in fact, it was noted, in the report of the VA PTSD
examination, that he was "very reluctant to discuss any specific
experiences and became agitated when asked to do so," explaining
that he did not want to talk about it. He also admitted, according
to the report of the VA mental disorders examination, to drinking
six to twelve beers per day, which he said he did in order to be
able to forget about his problems for a while, as well as to a
heavy degree of marijuana use.

- 7 -

Some of the VA outpatient medical records that were produced
between 1993 and 1995 confirm the diagnosis of PTSD and this
includes a June 1994 medical statement from a VA psychiatrist,
according to whom the veteran was being treated for PTSD and was
unemployable.

More recently, in March 1996, the veteran underwent another VA
mental disorders examination, which confirmed the diagnosis of
PTSD. According to the resulting report, when asked about stress
origins in Vietnam, the veteran referred to the following three
events: (1) having gone to see his brother in a village or base
camp that had been burned down (although he acknowledged that he
later learned that his brother had not died but had been shot up;
(2) having witnessed a six-year old getting run over by a truck;
and (3) having seen people getting their legs and heads blown off.
When asked about medals, the veteran explained that "I got out
early because my brother was over there. I didn't get any [combat
medals] since I came home early."                                 

According to the above report, the veteran complained of flashbacks
of Vietnam, hallucinations, difficulty sleeping at night,
nightmares and suicidal tendencies. He tended to minimize his use
of alcohol, but the psychiatrist noted that "he does have a history
in the chart of alcohol abuse." The subscribing psychiatrist
further said that "[h]e also denied any use of drugs but when I
looked in his chart I see that he has used marijuana but however he
tells me when confronted that he has not used it in four years. ...
He also denied any cocaine abuse but according to the chart he has
tried cocaine."

The above report further reveals that, on examination, the veteran
seemed very angry and his mood was mildly depressed. He complained
of auditory and visual hallucinations and, admitted to being
paranoid and having felt suicidal in the past. His intelligence was
considered average, his recent memory was fair, insight nil,
judgment poor because of his poor anger control and his
concentration/attention span was mildly decreased. As noted above,
the diagnosis of PTSD was confirmed, and the following diagnoses
were also listed: major depression, alcohol abuse, cannabis abuse
and emotional impairment GAF of 60.

8 -

The applicable VA laws and regulations:

The threshold question that must be resolved at the outset of the
analysis of any issue is whether the appealed claim is well
grounded; that is, whether it is plausible, meritorious on its own,
or otherwise capable of substantiation. Murphy v. Derwinski, 1 Vet.
App. 78, 81 (1990). The Court has explained that VA's statutory
"duty to assist" under 38 U.S.C.A. 5107(a) (West 1991) does not
arise until there is a well-grounded claim and that, once it is
determined that a claimant has submitted a claim that is well
grounded and all of the evidence has been assembled, VA is
responsible for determining whether the evidence supports the claim
or is in relative equipoise, with the veteran prevailing in either
event, or whether a fair preponderance of the evidence is against
the claim, in which case the claim is to be denied. See, Gilbert v.
Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active military
service. 38 U.S.C.A. 1110 (West .1991); 38 C.F.R. 3.303, 3.304
(1999). Service connection may also be granted for any disease
diagnosed after discharge when all the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d) (1999).

Entitlement to service-connection for PTSD requires medical
evidence diagnosing the condition in accordance with 38 C.F.R.
4.125(a); a link, established by medical evidence, between current
symptoms and an inservice stressor; and credible supporting
evidence that the claimed inservice stressor occurred. If the
evidence establishes that the veteran engaged in combat with the
enemy and the claimed stressor is related to that combat, in the
absence of clear and convincing evidence to the contrary, and
provided that the claimed stressor is consistent with the
circumstances, conditions or hardships of the veteran's service,
the veteran's lay testimony alone may establish the occurrence of
the claimed inservice stressor. See, 38 C.F.R. 3.3 04(f) (1999).
See, also, its authority at 38 U.S.C.A. 1154(b) (West 1991), as
well as the cases of Zarycki v. Brown, 6 Vet. App. 91 (1993), and
Cohen v. Brown, 10 Vet. App. 128 (1997).

- 9 -

Legal analysis:

Initially, the Board finds that, in accordance with 38 U.S.C.A.
5107(a) (West 1991), and Murphy v. Derwinski, 1 Vet. App. 78
(1990), the veteran has presented a well-grounded claim for service
connection for PTSD. The facts relevant to this appeal have been
properly developed, to the extent allowed by the veteran, as
explained in the introduction section of the present decision, and
VA's obligation to assist the veteran in the development of his
claim has been satisfied. Id. Since the claim is well grounded, the
Board then has to determine whether the evidence of record is in
equipoise or whether a fair preponderance of the evidence is
against the claim for service connection.

At the outset, the Board must point out again the fact that there
is no competent evidence in the record demonstrating that the
veteran is indeed a combat veteran, as claimed, which means, again,
that his statements alone are insufficient to render credible the
claimed inservice stressors and that, consequently, the stressors
must be confirmed by independent (and competent) means.
Unfortunately, as thoroughly discussed earlier in this decision,
the veteran has chosen not to cooperate with the RO's attempts at
obtaining information sufficient to attempt to verify the claimed
stressors and the stressors have, therefore, remained unconfirmed,
or unverified.

The evidence favoring the claim for service connection for PTSD
includes the fact that there is a current diagnosis of PTSD, the
fact that the veteran is a Vietnam era veteran who may have been a
witness of stressful events during wartime and the fact that the
psychiatrists who have diagnosed PTSD have apparently based their
diagnoses on the impact that they believe the alleged inservice
stressors may have caused on the veteran so as to trigger the onset
of this psychiatric disability.

The evidence against the claim for service connection for PTSD
includes the fact that it has not been shown that the veteran was
engaged in combat with the enemy while serving in Vietnam, the fact
that the veteran never complained of any mental health difficulties
during service, including at the time of separation, the fact that
the first diagnosis of PTSD was rendered more than 25 years after
the veteran's

- 10-

separation from active military service, the fact that the claimed
inservice stressors are not only too general in nature but remain
unverified and, finally, the fact that, since the claimed in
service stressors remain unverified, the diagnoses of PTSD of
record are deficient in that they cannot be deemed capable of
establishing the necessary nexus, or causal relationship, between
the PTSD and the claimed, but unconfirmed, inservice stressors.

It is clear, then, that the evidence in the record that is against
the claim for service connection for PTSD outweighs the evidence
that favors the same claim.

In view of the above, the Board has no other recourse but to
conclude that service connection for PTSD is not warranted, as a
fair preponderance of the evidence of record is against the claim
for such VA benefit. Accordingly, the claim has failed and the
appeal must be denied.

ORDER

Service connection for PTSD is denied.

JACK W. BLASINGAME
Member, Board of Veterans' Appeals

